BLOOM, J.,
On February 6, 1974, plaintiff, William A. Teese, filed a complaint in divorce, a.v.m., against his wife, defendant, Deborah L. Teese. The complaint alleged that plaintiff resides in New-town Square, Delaware County, Pa., and that defendant resides in Scranton, Lackawanna County, Pa. Service of the complaint was made upon defendant by deputized service through the Sheriff of Lackawanna County on February 25, 1974.
On March 18, 1974, defendant filed preliminary objections to the complaint contending that the venue in this action was improper, alleging that plaintiff is a resident of Lackawanna County.
Rule 1122 of the Pennsylvania Rules of Civil Procedure provides:
“The action [in divorce] may be brought in and only in the county in which the plaintiff or the defendant resides.”
Notice of argument before this court was sent to counsel for defendant. Neither defendant nor anyone on her behalf has taken any action before this court and thus the allegations in the complaint respecting plaintiff’s residence must be taken as true.
Therefore, we enter the following
ORDER
And now, to wit, May 28, 1974, it is hereby ordered and decreed that the preliminary objections filed by the defendant objecting to venue in the above matter be and the same are hereby dismissed.